Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/163105 A1 to Hatayan (hereinafter “Hatayan”) in view of U.S. Patent Application Publication No. 2003/0088486 A1 to Lee et al. (hereinafter “Lee”). 

Regarding Claim 1, Hatayan teaches a method for a transport management system to verify a load in a container (see abstract describing a transport container and a system for monitoring the contents of the transport container using plurality of sensors such as weight sensors and volumetric sensors, see Figs. 1, 4), the method comprising: 
determining a detected load volume of the load within the container (see pages 3 – 4 describing the “second example embodiment” including “at least one volumetric sensor placed inside the transport container to measure the volume of the contents of the transport container”, a processor monitoring the output of the sensors and in particular to the second paragraph at page 4 stating the processor comparing “later measurements” received from the sensors to an initial measurements, thus the “later 
comparing (see comparison being made between the sensor values at page 4 second paragraph) the detected load volume (the “later measurement” received from the volumetric sensor, see page 4, second paragraph) to an expected load volume of an expected load (the “initial measurements” described at page 4, second paragraph is considered as the claimed “expected load volume of an expected load”, see also claim 10);
in response to determining a mismatch between the detected load volume and the expected load volume, transmitting an alert (see page 4 first paragraph stating “the processor monitoring the output of the sensors and generating an alarm if either the weight or the volume of the contents in the transport container are reduced and transmitting an alarm signal via the communication module in the event of an alarm being triggered”, see also claim 9), the alert comprising a notification to an electronic device (see page 11 describing the communication module 44 that allows communication of the on-board system to communicate to handheld devices, such as mobile telephone, which can be used to interface with the container system, it an also communicate via satellite when other forms of communication are not available) indicating that more or less cargo than expected load has been loaded into or unloaded from the container (see page 4, first paragraph describing the processor monitoring the output of the sensors and generating an alarm if either the weight or the volume of the contents in the transport container are reduced and transmitting an alarm signal via the 
Even though Hatayan teaches comparing the detected load volume to an expected (i.e. “initial measurements”) which could potentially include any initial measurement based on an order, Hatayan does not explicitly state the expected load volume is based on information provided in a shipping order associated with the load.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the expected/initial load to a shipping order associated with the load, since it is known in the art of transport management systems that a load is usually associated with an order or manifest in order to keep track of the system.
Even though Hatayan teaches a door sensor connected to the processor as well as a GPS module connected to the processor as indicated at page 4, Hatayan does not explicitly teach wherein determining the detected load volume of the load within the container and comparing the detected load volume to the expected load volume of the load is performed in response to at least one of detecting that a door of the container has moved to a closed position or detecting that the container has entered or left a geofenced area.
Lee, in the art of system and method for managing inspection of cargo, teaches wherein determining the detected load volume of the load within the container and comparing the detected load volume to the expected load volume of the load is performed in response to at least one of detecting that a door of the container has moved to a closed position or detecting that the container has entered or left a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location inspection of Lee into Hatayan in order to efficiently and effectively manage incoming and outgoing cargo.
Note also that Lee provides evidence for an expected load volume that is based on information provided in a shipping order associated with the load (see paragraph [0045] stating the “cargo receipt schedule” and further describes, “items listed in the cargo receipt schedule. The items include cargo name, specifications, quantity, and so on”). 

Regarding Claim 10, Hatayan teaches an apparatus to verify a load in a container (see abstract describing a system for monitoring the contents of the transport container using plurality of sensors such as weight sensors and volumetric sensors and an alarm being generated if either the weight or the volume of the contents in the transport container are reduced, see Figs. 1, 4), the apparatus comprising: 
a processor (see page 4 first paragraph describing the processor connected to the plurality of sensors and to the communication module to carry out the invention, see Fig. 4 showing the processor 46 and related components) configured to: 
determine a detected load volume of the load within the container (see pages 3 – 4 describing the “second example embodiment” including “at least one volumetric sensor placed inside the transport container to measure the volume of the contents of the transport container”, a processor monitoring the output of the sensors and in particular to the second paragraph at page 4 stating the processor comparing “later measurements” received from the sensors to an initial measurements, thus the “later measurements” received from the volumetric sensor is considered as the claimed “a detected load volume”, see also claim 10); 
compare (see comparison being made between the sensor values at page 4 second paragraph) the detected load volume (the “later measurement” received from the volumetric sensor, see page 4, second paragraph) to an expected load volume of an expected load (the “initial measurements” described at page 4, second paragraph is considered as the claimed “expected load volume of an expected load”, see also claim 10);

detect that a door of the container has moved to a closed position, or that the container has entered or left a geofenced area (see page 4 describing use of a door sensor to detect door being opened/closed as well as a GPS that can detect location of the transport container.
Even though Hatayan teaches comparing the detected load volume to an expected (i.e. “initial measurements”) which could potentially include any initial Hatayan does not explicitly state the expected load volume is based on information provided in a shipping order associated with the load.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the expected/initial load to a shipping order associated with the load, since it is known in the art of transport management systems that a load is usually associated with an order or manifest in order to keep track of the system.
Even though Hatayan teaches a door sensor connected to the processor as well as a GPS module connected to the processor as indicated above, Hatayan does not explicitly teach wherein determining the detected load volume of the load within the container and comparing the detected load volume to the expected load volume of the load is performed in response to at least one of detecting that a door of the container has moved to a closed position or detecting that the container has entered or left a geofenced area.
Lee, in the art of system and method for managing inspection of cargo, teaches wherein determining the detected load volume of the load within the container and comparing the detected load volume to the expected load volume of the load is performed in response to at least one of detecting that a door of the container has moved to a closed position or detecting that the container has entered or left a geofenced area (see Fig. 6, 7 and paragraphs [0045] and [0046] stating “In step 300, a vehicle loaded with cargo arrives at the gate for inspection using the gate management system 2. In step 302, the sensor 22a automatically detects vehicle information from an IC board located in the vehicle, and transmits the detected information to the server 20”, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location inspection of Lee into Hatayan in order to efficiently and effectively manage incoming and outgoing cargo.
Note also that Lee provides evidence for an expected load volume that is based on information provided in a shipping order associated with the load (see paragraph [0045] stating the “cargo receipt schedule” and further describes, “items listed in the cargo receipt schedule. The items include cargo name, specifications, quantity, and so on”). 
 
Regarding Claims 5 and 14, Hatayan as modified above teaches wherein determining a mismatch between the detected load volume and the expected load volume comprises determining that a difference between the detected load volume and the expected load volume meets a threshold (see page 12, last 6 lines describing the processor periodically monitoring the output of the sensors and comparing the output to Hatayan does not explicitly state a “threshold” being met or not, it is obvious to one having ordinary skill in the art to recognize that a threshold exists as Hatayan does compare the two values and determines a mismatch if the difference between the two values does not match what is expected hence being a threshold).  


Claims 2 – 4, 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayan in view of Lee and further in view of U.S. Patent Application Publication No. 2014/0036072 A1 to Lyall et al. (hereinafter “Lyall”).

Regarding Claims 2 and 11, Hatayan as modified above teaches the container includes at least one camera (see page 13, 2nd to last paragraph describing cameras may be integrated into the system).
Hatayan in view of Lee does not explicitly teach a plurality of visual indicators located on inner surfaces of the container, each visible indicator located at a known location within the container; 
Lyall, in the field of cargo sensing, teaches a plurality of visual indicators (markers 216, Fig. 2, see paragraphs [0052] – [0053], see also paragraph [0036]) located on inner surfaces of the container (see container at Fig. 2), each visible indicator located at a known location within the container (see markers 216 located at 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of visual indicators located on inner surfaces of the container of Lyall into Hatayan in view of Lee in order to allow proper alignment of cargo or provide references for establishing the baseline of an empty container which later can be used in estimating dimensions of the cargo item in the container (see paragraphs [0013] - [0016]).  The modification allows for enhanced cargo sensing system by providing information of empty or non-empty containers and improve asset management.
Hatayan in view of Lee in view of Lyall as modified above further teaches:
wherein determining the detected load volume (see claims 1 and 10 above and/or abstract, paragraphs [0009] – [0011] of Lyall) comprises: 
receiving at least one image from the at least one camera mounted inside of the container (see paragraphs [0051] – [0054] of Lyall); 
based on the number of visual indicators visible in the image, determining an empty volume of the container (see paragraphs [0051] – [0054] of Lyall); 
determining the determined load volume based on the empty volume and a total volume of the container (see paragraphs [0013], [0015], [0018] – [0023], [0040] – [0042] of Lyall).
 
Regarding Claims 3 and 12, Hatayan as modified above teaches wherein the at least one image is captured by the camera (see page 13, 2nd paragraph from last of Hatayan Lyall) in response to detecting that a door of the container has moved to a closed position (note that the cameras are multiple cameras and that they are capable of taking pictures even with the doors closed).  

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayan in view of Lee and further in view of U.S. Patent Application Publication No. 2018/0097884 A1 to Terwilliger et al. (hereinafter “Terwilliger”).

Regarding Claims 6 and 15, Hatayan as modified above teaches the claimed invention except for transmitting the alert further comprises transmitting a signal to disable a vehicle that is associated with the container.  
Terwilliger, in the field of electronic components integrated in objects used by trucking industries (see paragraphs [0006], [0008]), teaches transmitting the alert further comprises transmitting a signal to disable a vehicle that is associated with the container (see paragraph [0009] describing “The vehicle gateway may operate as a data collection device and/or a data processing device. As described throughout, the gateway may receive data from input devices that communicate with beacons, sensors, mobile devices, or other components. This data may be forwarded through, for example, cellular communications systems to cloud-based server that process the data. A driver or other user may then access a dashboard presenting the information and/or alerts based on the information through a web-based interface. Further, the driver or other user may issue commands to the vehicle gateway that are relayed to components Terwilliger’s system places an operating restrictions on the vehicle which could comprising disabling the vehicle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ability to restrict operating the vehicle of Terwilliger into Hatayan in view of Lee in order to improve operations and efficiency in the trucking industry. 

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayan in view of Lee and further in view of U.S. Patent Application Publication No. 2016/0238374 A1 to Burch, V et al. (hereinafter “Burch”).

Regarding Claims 7 and 16, Hatayan as modified above teaches the claimed invention except for determining the detected load volume comprises comparing a currently detected load volume to a previous detected load volume to determine a change in load volume; comparing the change in load volume to the expected load volume; in response to determining a match between the change in load volume and the expected load volume, updating a status field in a database for a shipper order associated with the load.  
Burch, in the field of systems used for quantifying space within a container using a scanning sensor, teaches determining the detected load volume comprises comparing 
comparing the change in load volume to the expected load volume (see paragraphs [0091] – [0093] describing the loading state and determining the unoccupied vs. occupied state hence reading on the invention as claimed); 
in response to determining a match between the change in load volume and the expected load volume (see paragraphs [0091] - [0092] describing “Once item 130n is loaded into space 315 (FIG. 3D), a further scan by scanning sensor node 120a may identify that the loaded items 130a-130n now maintained within space 315 (FIG. 3E) reflect a desired loading state of the container 115a. For example and as explained in more detail below, such a desired loading state may be when the unoccupied portion of storage space 315 reaches a desired threshold percentage of the baseline dimensional information on space 315”), updating a status field in a database for a shipper order associated with the load (see paragraph [0093] describing “Once scanning sensor node 120a identifies that the scanned space 315 reflects the desired loading state for this particular container 115a (which may vary per container type and/or particular container based upon what items are to be shipped within the container), scanning sensor node 120a may indicate such on the node 120a (such as with visual or audio feedback to loading personnel) or transmit a desired load message to another node element in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate comparing the detected load volume to a previous detected load volume of Burch into Hatayan in view of Lee in order to efficiently utilize the space and loading of the container.

Regarding Claims 8 and 17, Hatayan in view of Lee in view of Burch as modified above teaches when the change in load volume indicates that the load has been removed from the container, updating the status comprises updating the status to indicate that the load has been delivered (see paragraphs [0094] – [0095], Figs. 4A, 4B of Burch describing capability of detecting any changes (i.e. including changes of item being removed) in the load and providing feedback to a personnel); and when the change in load volume indicates that the load has been added to the container (see Figs. 3A – 3E of Burch), updating the status comprises updating the status to indicate that the load is shipped (see paragraphs [0090] – [0093] of Burch).  
 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayan in view of Lee in view of Burch and further in view of U.S. Patent Application Publication No. 2015/0254604 A1 to Arora et al. (hereinafter “Arora”).

Regarding Claims 9 and 18, Hatayan as modified above teach the claimed invention except for determining a location of the container when the change in load volume is determined, and comparing the determined location with an expected location associated with the load; wherein updating the status comprises updating the status in response to determining a match between the determined location and the expected location.
Arora, in the field of systems for providing real-time validation of container loading and positioning data, teaches determining a location of the container when the change in load volume is determined, and comparing the determined location with an expected location associated with the load (see paragraph [0086], [0117] describing locations see also paragraphs [0004], [0006] - [0008] describing verification data associated with positioning of containers being evaluated); wherein updating the status comprises updating the status in response to determining a match between the determined location and the expected location (see paragraphs [0066] and [0117]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location sensing capability of Arora into Hatayan in view of Lee in view of Burch in order to provide accurate location data, which enhances user interaction and improves efficiency of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cova et al. (U.S. 2011/0054979): teaches monitoring and tracking physical assets such as intermodal shipping containers with geofence data for identifying boundaries of locations of interest in a journey of the shipment.
Breed (U.S. 2009/0015400 A1): teaches remotely monitor able shipping container assembly including a shipping container including at least one door, a door status for monitoring the open or closed status of the doors and communication device which transmits the determined position of the container with the open or closed status of the doors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARRIT EYASSU/Primary Examiner, Art Unit 2861